Candler, Justice.
The Supreme Court of the United States having reversed on May 25, 1953, the decision and judgment of this court in Avery v. State, 209 Ga. 116 (70 S. E. 2d, 716), it is hereby ordered that the judgment of the Supreme Court of the United States be and the same is'hereby made the judgment of this court; and in consequence thereof the judgment of the Superior Court of Fulton County is reversed.

Judgment reversed.


All the Justices concur, except Atkinson, P. J., not participating.